[Cite as Simpson v. Simpson, 2013-Ohio-2301.]


                                      COURT OF APPEALS
                                    MORROW COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT


ADAM C. SIMPSON                                 :      JUDGES:
                                                :
                                                :      Hon. Patricia A. Delaney, P.J.
                    Plaintiff-Appellee          :      Hon. W. Scott Gwin, J.
                                                :      Hon. John W. Wise, J.
-vs-                                            :
                                                :      Case No. 12CA0010
JO A. SIMPSON                                   :
                                                :
                                                :
                    Defendant-Appellant         :      OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Morrow County Court of
                                                    Common Pleas, Domestic Relations
                                                    Division, Case No. 2009 DR 0411


JUDGMENT:                                           AFFIRMED



DATE OF JUDGMENT ENTRY:                             May 30, 2013



APPEARANCES:

For Appellant:                                         For Appellee:

TOM C. ELKIN                                           W. MARK ADAMS
P.O. Box 189                                           127 North Main Street
Mt. Gilead, OH 43338                                   Mt. Gilead, OH 43338
[Cite as Simpson v. Simpson, 2013-Ohio-2301.]


Delaney, P.J.

        {¶1} Defendant-Appellant Jo A. Simpson (“Wife”) appeals from the May 31,

2012 Journal Entry of Judgment (Decision on Objections to Magistrate’s Decision) of

the Morrow County Court of Common Pleas, Domestic Relations Division. Plaintiff-

Appellee Adam Simpson (“Husband”) did not file a brief in the instant appeal.

                                 FACTS AND PROCEDURAL HISTORY

        {¶2} The following facts are adduced from testimony of Husband, Wife, and a

rebuttal witness at the final hearing before the trial court.

        {¶3} Husband and Wife were married on October 30, 2006 in Sarasota, FL.

No children were born of the marriage. Husband filed a Complaint for Divorce on

September 15, 2009.

        {¶4} Prior to the marriage, Husband lived primarily in Ohio and Wife lived

primarily in Florida. The marital home at 6949 County Road 201, Centerburg, Morrow

County is a pre-marital asset in which Husband has resided for over 20 years. The

home is mortgaged for over $185,000, which Husband testified is more than the home

is worth.

        {¶5} Wife’s home located at 1646 Oak View Drive, Sarasota, FL is a pre-

marital asset of Wife. Upon their marriage, Wife lived with Husband in Ohio for seven

months, after which the couple went back and forth between the Ohio residence and

the Florida residence.

                        Parties’ Incomes, Expenses, and Earning Capabilities

        {¶6} Both parties are disabled. Husband worked as a licensed carpenter until

he suffered a back injury in 1997 which left him disabled; his income consists of Social
Morrow County, Case No. 12CA0010                                                     3


Security disability which totals approximately $52,000 per year. Wife is an interior

designer by profession;     her employment has included modeling, selling items on

Ebay, and providing continuing education for interior designers. Wife testified she was

last employed in 2008. Wife’s tax returns for the years 2007, 2008, and 2009 indicate

she earned $8306, $12,381, and $861, respectively. In 2010, Wife had no income.

She testified she maintains one professional license enabling her to provide continuing

education but has not renewed her interior designer license.

      {¶7} Wife testified that she has a number of health issues.            She was

diagnosed with fibromyalgia and chronic fatigue syndrome in 2003.         She was in

remission when she met Husband but has since had numerous operations beginning

in 2009. Wife was found to be disabled in May, 2011 and receives Social Security in

the amount of $1041 per month. Wife testified that she spends $3468.16 per month

on prescription medications.

      {¶8} Pursuant to the trial court’s temporary order, Husband paid Wife $300.00

in temporary spousal support for 24 months, totaling $7,200.00. Wife testified she has

no source of income other than Social Security, the temporary spousal support from

Husband, and some income from Ebay sales.

      {¶9} The couple largely kept their finances separate during the marriage.

They maintained separate bank accounts, had no joint credit accounts, and purchased

their own groceries. Husband testified that he liquidated an account at Landmark

Bank which had contained a balance of $965.55.         Husband testified he made all

deposits to this account.
Morrow County, Case No. 12CA0010                                                      4


      {¶10} Wife has an IRA valued at $131,000 which Husband agrees is her

separate property. Husband has no retirement accounts.

      {¶11} Husband has no savings account and testified he had $268 in a checking

account.     His income goes toward bills and he testified he lives “paycheck to

paycheck.”

                                           Vehicles

      {¶12} Husband owns a 1989 truck and a 1977 Corvette which Wife agreed are

his separate property. During the marriage Husband drove a 2003 Ford Explorer.

After the separation, Husband financed a 2010 Chevy Malibu and then a 2009 Dodge

Challenger. Husband owned a 2004 Harley Davidson motorcycle which he financed

for $13,000 and sold for $3000.

      {¶13} Wife drove a BMW prior to the marriage which she paid off during the

marriage.    She also owns a Mercedes Benz and a Yamaha Roadster motorcycle.

Husband agrees those vehicle are Wife’s separate property.

      {¶14} In 2008 the parties bought a 1975 Winnebago together for $500.

Husband testified the vehicle has been driven once, has a leaky roof, and is worth

around $500.

                                     Other Real Property

      {¶15} Wife owns real property in Maine.         Some evidence was adduced to

establish Wife received $67,000 from civil litigation involving theft of timber from the

Maine property, although Wife contended she did not receive any such funds.

Husband does not seek any proceeds from the recovery.
Morrow County, Case No. 12CA0010                                                   5


      {¶16} Husband owns a parcel of real property jointly with his father. The land

was purchased on December 12, 1996 and is valued at approximately $30,000. At the

time of the marriage, Husband owed $5,164 on the parcel and paid $118.00 per month

toward the mortgage on the property, eventually paying it off. Husband made the

payments from his own funds.

      {¶17} A hearing was held on the divorce action on October 7, 2011, and the

magistrate’s decision was issued on November 8, 2011. Wife filed objections to the

magistrate’s decision.   On May 31, 2012, the trial court filed its journal entry of

judgment adopting the magistrate’s decision with modifications. It is from this entry

Wife now appeals.

      {¶18} Wife raises four Assignments of Error:

      {¶19} “I.     THE COURT ABUSED ITS DISCRETION BY FINDING THAT

THERE WAS A DE FACTO TERMINATION OF THE MARRIAGE AS OF

SEPTEMBER 15, 2009.”

      {¶20} “II. THE COURT COMMITTED AN ABUSE OF DISCRETION WHEN IT

FAILED TO AWARD APPELLANT SPOUSAL SUPPORT.”

      {¶21} “III. THE COURT ABUSED ITS DISCRETION WHEN IT HELD THAT

THE APPELLANT WAS NOT ENTITLED TO AN AWARD OF ATTORNEY FEES.”

      {¶22} “IV. THE COURT ABUSED ITS DISCRETION WHEN IT HELD THAT

THE APPELLANT WAS NOT ENTITLED TO A MONETARY AWARD AGAINST THE

APPELLEE FOR MARITAL REAL ESTATE AND FOR HER SEPARATE PROPERTY

INVESTED INTO THE MARITAL REAL ESTATE.”
Morrow County, Case No. 12CA0010                                                        6


                                            I.

       {¶23} In her first assignment of error, Wife argues the trial court abused its

discretion in finding a de facto termination of the marriage as of September 15,1 2009,

arguing instead the court should have used the final hearing date of October 7, 2011

as the date of termination of the marriage. We disagree.

       {¶24} R.C. 3105.171(A)(2) provides that, except when the court determines

that it would be inequitable, the date of the final hearing is the date of termination of

the marriage. Giltz v. Giltz, 5th Dist. No. 2011CA00173, 2012-Ohio-1727, ¶ 31, citing

Combs v. Combs, 5th Dist. No. 2008CA00169, 2009-Ohio-1683, ¶ 21. As we have

previously found, R.C. 3105.171(A)(2) “creates a statutory presumption that the proper

date for the termination of a marriage is the date of the final divorce hearing.” Giltz,

supra, 2012-Ohio-1727, ¶ 31, citing Bowen v. Bowen, 132 Ohio App.3d 616, 630, 725

N.E.2d 1165 (9th Dist.1999).

       {¶25} However, the trial court has broad discretion in choosing the appropriate

marriage termination date and this decision cannot be disturbed on appeal absent an

abuse of discretion. See Berish v. Berish, 69 Ohio St.2d 318, 321, 432 N.E.2d 183

(1982). R.C. 3105.171(A)(2) establishes an alternative date for determining the end of

the marriage:



1
 The trial court’s judgment entry states in pertinent part, “However, the Court finds that
the duration of the marriage should be from the date of the marriage to the date the
Divorce Complaint was filed. Therefore, the Court hereby adopts the Magistrate’s
Decision as modified which is restated hereafter and is now the decision of this Court,
as follows: ****. 2. The duration of the marriage is from October 26, 2006 to
September 16 (sic), 2009.” The divorce complaint was filed on September 15, 2009,
and Wife references September 15, 2009 throughout her brief, so we find the trial
court intended September 15, 2009 to be the termination date of the marriage and
September 16 is a typographical error.
Morrow County, Case No. 12CA0010                                                     7


             (A) As used in this section:

             ****.

             (2) “During the marriage” means whichever of the following is

             applicable:

             (a) Except as provided in division (A)(2)(b) of this section, the

             period of time from the date of the marriage through the date of

             the final hearing in an action for divorce or in an action for legal

             separation;

             (b) If the court determines that the use of either or both of the

             dates specified in division (A)(2)(a) of this section would be

             inequitable, the court may select dates that it considers equitable

             in determining marital property. If the court selects dates that it

             considers equitable in determining marital property, “during the

             marriage” means the period of time between those dates selected

             and specified by the court.

      {¶26} Courts should be reluctant to use a de facto termination of marriage date

unless the evidence clearly and bilaterally shows that it is appropriate based on the

totality of the circumstances. Boggs v. Boggs, 5th Dist. No. 07 CAF 02 0014, 2008-

Ohio-1411, ¶ 66 citing Day v. Day, 40 Ohio App.3d 155, 158, 532 N.E.2d 201(10th

Dist.1988); Stafinsky v. Stafinsky, 116 Ohio App.3d 781, 689 N.E.2d 112 (11th

Dist.1996); Schnieder v. Schnieder, 110 Ohio App.3d 487, 674 N.E.2d 796 (11th

Dist.1996). Generally, the trial court has broad discretion in choosing the appropriate

marriage termination date and this decision cannot be disturbed on appeal absent an
Morrow County, Case No. 12CA0010                                                     8

abuse of discretion. Boggs, supra citing Berish v. Berish, supra. “The abuse of

discretion standard is based upon the principle that a trial court must have the

discretion in domestic relations matters to do what is equitable given the facts and

circumstances of each case.” Jefferies v. Stanzak, 135 Ohio App.3d 176, 179, 733

N.E.2d 305 (12th Dist.1999) citing Booth v. Booth, 44 Ohio St.3d 142, 144, 541 N.E.2d

1028 (1989). Therefore, in order to find an abuse of discretion there must be a

determination that the trial court's judgment is “unreasonable, arbitrary, or

unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140

(1983).

         {¶27} In the instant case, the trial court determined that the totality of the

circumstances necessitated a de facto termination date of September 15, 2009, the

date the divorce complaint was filed.2 The parties lived completely separate and apart

after January 13, 2009, which was the date of termination used by the magistrate then

modified by the trial court. Wife’s argument in support of extending the marriage to a

five-year duration is based upon her reliance upon Husband’s VA benefits through

October 7, 2011. She speculates the VA may attempt to recover any overpayments

made on her behalf until October 7, 2011. The trial court found Wife was covered

under Medicare Part B. We cannot find, though, under the totality of the

circumstances, that Wife’s reliance upon Husband’s veteran’s benefits constituted an

“ongoing joint interest” such as that described in Boggs, supra, 2008-Ohio-1411. In

that case, we noted the parties had ongoing joint interests in one party’s need for

medical coverage and a mutual interest in maintaining the marital residence until a



2
    See Footnote 1, supra.
Morrow County, Case No. 12CA0010                                                      9


foreclosure sale. Id. Any mutual circumstances existing here are tenuous at best and

would not lead us to conclude the trial court’s decision was unreasonable, arbitrary, or

unconscionable.

      {¶28} Upon our review of the record, we cannot find the trial court abused its

discretion in determining the de facto termination date of the marriage was September

15, 2009. Wife's first Assignment of Error is overruled

                                              II.

      {¶29} In her second assignment of error, Wife argues the trial court abused its

discretion in not awarding spousal support on her behalf. We disagree.

      {¶30} A trial court's decision concerning spousal support may be altered only if

it constitutes an abuse of discretion. Kunkle v. Kunkle, 51 Ohio St.3d 64, 67, 554

N.E.2d 83 (1990). An abuse of discretion connotes more than an error of law or

judgment; it implies that the court's attitude is unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

R.C. 3105.18(C)(1)(a) through (n) sets forth the factors a trial court is to consider in

determining whether spousal support is appropriate and reasonable, and in

determining the nature, amount, terms of payment, and duration of spousal support:

             (C)(1) In determining whether spousal support is appropriate and

             reasonable, and in determining the nature, amount, and terms of

             payment, and duration of spousal support, which is payable either

             in gross or in installments, the court shall consider all of the

             following factors:
Morrow County, Case No. 12CA0010                                                    10


           (a) The income of the parties, from all sources, including, but not

           limited to, income derived from property divided, disbursed, or

           distributed under section 3105.171 of the Revised Code;

           (b) The relative earning abilities of the parties;

           (c) The ages and the physical, mental, and emotional conditions of

           the parties;

           (d) The retirement benefits of the parties;

           (e) The duration of the marriage;

           (f) The extent to which it would be inappropriate for a party,

           because that party will be custodian of a minor child of the

           marriage, to seek employment outside the home;

           (g) The standard of living of the parties established during the

           marriage;

           (h) The relative extent of education of the parties;

           (i) The relative assets and liabilities of the parties, including but

           not limited to any court-ordered payments by the parties;

           (j) The contribution of each party to the education, training, or

           earning ability of the other party, including, but not limited to, any

           party's contribution to the acquisition of a professional degree of

           the other party;

           (k) The time and expense necessary for the spouse who is

           seeking spousal support to acquire education, training, or job

           experience so that the spouse will be qualified to obtain
Morrow County, Case No. 12CA0010                                                      11


             appropriate employment, provided the education, training, or job

             experience, and employment is, in fact, sought;

             (l) The tax consequences, for each party, of an award of spousal

             support;

             (m) The lost income production capacity of either party that

             resulted from that party's marital responsibilities;

             (n) Any other factor that the court expressly finds to be relevant

             and equitable.

      {¶31} The trial court adopted the findings of fact and decision of the magistrate

relative to spousal support, which lists and evaluates each statutory factor. Ultimately

the parties each bear their share of relative financial advantages and disadvantages.

Husband has greater income than Wife; both parties are disabled and receive social

security disability; the parties are in their fifties and each have chronic health

problems; Wife has an IRA which is separate property and Husband has no retirement

benefits; the couple lived together for less than three years yet the litigation has been

pending for two years; during the marriage the parties’ credit, vehicles, homes, and

grocery spending were kept separate as they maintained a “relatively comfortable”

standard of living within their means; Wife is an interior decorator and Husband is a

laborer; and finally, upon termination of the marriage Wife will have significant

economic advantages that Husband will not, despite his higher income. Husband has

negative equity in his home, fewer assets than Wife, and “credibly testified that he

lives paycheck to paycheck.” Wife, on the other hand, owns her home, car, and
Morrow County, Case No. 12CA0010                                                       12


motorcycle and has over $100,000 in an IRA account. The remaining statutory factors

were inapplicable or were not raised by the parties.

      {¶32} We find the trial court did not abuse its discretion in failing to award

spousal support to Wife.

      {¶33} Wife’s second assignment of error is overruled.

                                              III.

      {¶34} In her third assignment of error, Wife argues the trial court abused its

discretion in finding she is not entitled to an award of attorney fees. We disagree.

      {¶35} An award of attorney fees in a domestic relations action is within the

sound discretion of the trial court and will not be reversed on appeal absent an abuse

of discretion. Wildman v. Wildman, 5th Dist. No. 12-CA-21, 2012-Ohio-5090, ¶ 79,

citing Howell v. Howell, 167 Ohio App.3d 431, 2006–Ohio–3038, 855 N.E.2d 533 (2nd

Dist.2006).   R.C. 3105.73(A) governs the award of attorney fees and litigation

expenses in domestic relations cases and provides:

              In an action for divorce * * * or an appeal of that action, a court

              may award all or part of the reasonable attorney's fees and

              litigation expenses to either party if the court finds the award

              equitable. In determining whether an award is equitable, the court

              may consider the parties' marital assets and income, any award of

              temporary spousal support, the conduct of the parties, and any

              other relevant factors the court deems appropriate.

      {¶36} In its judgment entry decree of divorce filed February 24, 2012,

the trial court ordered that each party is responsible for his or her own attorney
Morrow County, Case No. 12CA0010                                                      13


fees and the costs of litigation. We have reviewed the record, weighed R.C.

3105.73 and find this order equitable having specifically considered the income

and assets of the parties as discussed supra, and the parties’ conduct.

      {¶37} In its findings of fact and conclusions of law, the trial court adopted the

Magistrate’s decision with regard to attorney fees and costs of litigation. We find the

following reasoning cited by the magistrate to be persuasive:


             O.R.C. Section 3105.73(A) expressly lists the conduct of the

             parties as one of the factors the court may consider in determining

             whether an award of attorney fees in (sic) equitable. In this case,

             [Wife’s] own actions turned what should have been a fairly simple

             divorce based upon slightly more than two years of living with

             [Husband] into a confused attempt to make [Husband] pay for

             various decorative alterations to his home, her living expenses in

             both Florida and Mount Vernon throughout the proceedings and

             litigation costs. It was [Wife’s] decision to stay in Mount Vernon

             after the case was continued, causing her to have additional

             expenses.    Although she claims that the continuance was the

             reason, she also testified that she wanted to escape Florida’s

             summertime heat. The Court finds that each party should bear

             their own expenses and attorney’s fees in this case.


      {¶38} In light of the entire record, we find the trial court did not abuse its

discretion in ordering each party to pay their own attorney fees and costs of litigation,
Morrow County, Case No. 12CA0010                                                     14


and the decision is supported by competent, credible evidence.             Wife’s third

assignment of error is overruled.




                                              IV.


      {¶39} In her fourth assignment of error, Wife argues summarily that the trial

court abused its discretion in finding she was not entitled to a monetary award against

Husband for “marital real estate” and for her “separate property invested into the

marital real estate.” We disagree.


      {¶40} R.C. 3105.171(B) requires the trial court to determine what constitutes

marital property and what constitutes separate property. “In either case, upon making

such a determination, the court shall divide the marital and separate property equitably

between the spouses * * *.” R.C. 3105.171(B). The Revised Code further requires that

a trial court divide the marital property equally unless an equal division would be

inequitable, in which case “the court shall not divide the marital property equally but

instead shall divide it between the spouses in the manner the court determines

equitable.” R.C. 3105.171(C)(1). The court may make a distributive award to facilitate,

effectuate, or supplement a division of marital property. R.C. 3105.171(E)(1).


      {¶41} Trial courts have “broad discretion to determine what property division is

equitable in a divorce proceeding.” Cherry v. Cherry, 66 Ohio St.2d 348, 421, 421

N.E.2d 1293 (1981), paragraph two of the syllabus. A trial court's decision allocating

marital property and debt will not be reversed absent an abuse of discretion. “Abuse of

discretion” connotes more than an error of law or judgment; it implies that the court's
Morrow County, Case No. 12CA0010                                                       15

attitude is unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5

Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).


       {¶42} We review a trial court's classification of property as marital or separate

under a manifest weight of the evidence standard and we will affirm if some

competent, credible evidence supports the classification. Thomas v. Thomas, 5th Dist.

No. 11 CAF090079, 2012–Ohio–2893, ¶ 31, 974 N.E.2d 679 citing Taub v. Taub, 10th

Dist. No. 08AP750, 2009–Ohio–2762, ¶ 15. Valuing property involves factual inquiries

and also requires an appellate court to apply a manifest weight of evidence standard

of review. Wright v. Wright, 4th Dist. No. 94CA02, 1994 WL 649271 (November 10,

1994). An appellate court will not reverse a trial court's valuation if it is supported by

some competent, credible evidence. Seasons Coal Co. v. Cleveland, 10 Ohio St.3d

77, 461 N.E.2d 1273 (1984).


       {¶43} The marital real estate reference by Wife is land owned jointly by

Husband and his father which was purchased on December 12, 1996, before the

parties were married. At the time of their marriage, Husband owed approximately

$5,164.00 on the parcel, which he paid off in monthly increments of $118. Husband

testified he made these payments entirely from his own funds. Wife argues in her

brief that “she had invested $10,290.97 into the [Husband’s] real estate” but we are

unable to find any evidence in the record supporting Wife’s summary argument that

the parcel was marital property, or that she made any investment therein.


       {¶44} The trial court’s decision does not constitute an abuse of discretion.

Appellant’s fourth assignment of error is overruled.
Morrow County, Case No. 12CA0010                                               16


                                    CONCLUSION


      {¶45} Having overruled Wife’s four assignments of error, the judgment of the

Morrow County Court of Common Pleas is hereby affirmed.


By: Delaney, P.J.

Gwin, J. and

Wise, J. concur.



                                    HON. PATRICIA A. DELANEY



                                    HON. W. SCOTT GWIN



                                    HON. JOHN W. WISE


PAD:kgb
[Cite as Simpson v. Simpson, 2013-Ohio-2301.]


             IN THE COURT OF APPEALS FOR MORROW COUNTY, OHIO

                                  FIFTH APPELLATE DISTRICT

ADAM C. SIMPSON                                   :
                                                  :
                                                  :
                     Plaintiff-Appellee           :
                                                  :
-vs-                                              :   JUDGMENT ENTRY
                                                  :
JO A. SIMPSON                                     :
                                                  :
                                                  :   Case No. 12CA0010
                    Defendant-Appellant           :




       For the reasons stated in our accompanying Opinion on file, the judgment of the

Morrow County Court of Common Pleas is affirmed. Costs assessed to Appellant.




                                                HON. PATRICIA A. DELANEY



                                                HON. W. SCOTT GWIN



                                                HON. JOHN W. WISE